

117 HR 2736 IH: To amend the Social Security Act to prohibit State and local governments from obligating any coronavirus relief funds provided by the American Rescue Plan Act of 2021 until all coronavirus relief funds made available by the CARES Act are obligated, and for other purposes.
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2736IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Ms. Mace introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Social Security Act to prohibit State and local governments from obligating any coronavirus relief funds provided by the American Rescue Plan Act of 2021 until all coronavirus relief funds made available by the CARES Act are obligated, and for other purposes.1.Requiring complete obligation of coronavirus relief funds made available to State and local governments under CARES ActTitle VI of the Social Security Act (42 U.S.C. 801 et seq.) is amended by adding after section 603 the following:604.Prohibition on additional funds without complete obligationNo funds under sections 602 or 603 may be used to make payments or distributions to any State, territorial, or Tribal government, or a unit of local government that has not obligated 100 percent of their previously allocated CRF funds under section 601..